Citation Nr: 0925592	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1966 to May 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, inter alia, granted service connection 
for tinnitus and assigned an initial 10 percent rating, and 
granted service connection for left ear hearing loss.  
Service connection for right ear hearing loss had been 
awarded in October 1993, and a noncompensable rating had been 
continuously in effect.  With the January 2005 rating 
decision, the Veteran's condition was recharacterized as 
bilateral hearing loss, and the noncompensable rating was 
continued.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
hearing loss disability has been manifested by no worse than 
Level II hearing in either ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  A claim for service connection for a back disability was 
denied by a Board decision in November 1995.  

4.  The evidence added to the record since the November 1995 
Board decision is not material to the issue of service 
connection for a back disability and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

2.  There is no legal basis for the assignment of a 
disability rating in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008).

3.  The November 1995 Board decision which denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  Evidence received since the final November 1995 Board 
decision is not new and material to the issue of service 
connection for a back disability, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran is appealing the initial ratings that were 
assigned in January 2005 for bilateral hearing loss and 
tinnitus.  In that rating decision, service connection was 
awarded for tinnitus and left ear hearing loss; service 
connection had been in effect for right ear hearing loss.  
The issue of the rating for bilateral hearing loss arose from 
the RO's development of the Veteran's February 2004 claim of 
service connection for tinnitus.  He did not file a claim of 
service connection for left ear hearing loss or increased 
rating for the already service-connected right ear hearing 
loss.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
As noted, the Veteran did not file a claim for increased 
rating for his service-connected right ear hearing loss and 
the RO did not provide specific notice as detailed in 
Vazquez-Flores.  

With regard to all of the claims decided herein, the record 
reflects that the Veteran was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim such that any notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Vazquez-Flores, 22 Vet. App. at 49.  The Veteran was notified 
that his claims were awarded with an effective date of 
February 27, 2004, the date of his claim; a 10 percent rating 
was assigned for tinnitus, and a noncompensable rating was 
assigned for bilateral hearing loss.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for higher ratings.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Although he was not advised to submit evidence of how his 
service-connected hearing loss and tinnitus affected his 
employment and daily life prior to the initial adjudication, 
he received VA examinations that addressed the impact on 
employment and daily life.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  To the extent notice as to the 
specific measurements needed to support a higher rating was 
not provided in a timely manner, the Veteran was not 
prejudiced because the required measurements necessary to 
properly assess whether a higher rating was warranted were 
taken during the VA examinations.  Thus, the general 
information needed to substantiate the claim was provided by 
the Veteran and otherwise obtained by VA during the 
processing of his claims.  

The Veteran is also seeking to reopen a claim for service 
connection for a back disability which was previously denied 
by the Board.  For claims to re-open, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004, which substantially complied with 
the notice requirements.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that the claim is not being 
reopened, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  For claims to reopen, 
VA is not required to conduct an examination until new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4).  As discussed below, new and material evidence 
has not been presented in this case, and the claim will not 
be reopened; therefore an examination of the Veteran's back 
was not required.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Bilateral Hearing Loss

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests  38 C.F.R. § 4.85.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Average puretone decibel loss is located on Table VI 
along a horizontal axis, and percent of speech discrimination 
is located along a vertical axis.  These axes intersect to 
determine the Roman numeral designation for hearing 
impairment in each ear.  The results are then matched between 
the "better" ear and the "poorer" ear on Table VII to 
produce a disability rating under Code 6100.

In connection with his current claim the Veteran was afforded 
several VA audiological examinations.  A December 2004 
examination reported the following:


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
25
40
55
34
LEFT
40
50
55
55
50

Speech audiometry revealed speech recognition ability of 84 
percent in each ear.  The examiner noted that the veteran's 
current symptoms were difficulty hearing and there was no 
functional impairment resulting from his hearing loss and 
tinnitus.  The audiologic results produce a numeric 
designation of "II" for the right ear and a designation of 
"II" for the left ear.  38 C.F.R. §§ 3.385; 4.85(f).  When 
these numeric designations are applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85.  

In a February 2005 VA evaluation, the following audiological 
data were recorded:


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
10
30
60
29
LEFT
15
15
35
45
28

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The examiner described the Veteran's 
speech discrimination as "excellent."  These audiologic 
results produce a numeric designation of "I" for the right 
ear and a designation of "I" for the left ear.  When these 
numeric designations are applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85.  

The Veteran underwent a VA audiological evaluation in May 
2006, in which the following data were recorded:


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
30
40
60
38
LEFT
40
55
60
55
53

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
examiner noted the Veteran's report that his tinnitus was 
"very severe" and it interferes with communication and 
hearing.  These audiologic results produce a numeric 
designation of "I" for each ear, producing a noncompensable 
rating.  38 C.F.R. Part 4, including § 4.85.  

The Veteran submitted the results of a private audiological 
evaluation performed in December 2006.  Results of the 
puretone audiometry test were presented in the form of a 
graph and were not numerically recorded.  The Board cannot 
interpret the graph, and so the results of the puretone test 
are not taken into consideration.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  The audiologist noted the Veteran's report 
that he has difficulty hearings and understanding speech at a 
distance or in the presence of any type of background noise.  
The examiner diagnosed moderately severe high frequency 
sensorineural hearing.  

Based on the evidence of record, the Veteran's bilateral 
hearing loss has not warranted a compensable evaluation at 
any time during the rating period.  The Board has considered 
whether the Veteran may be entitled to a higher rating under 
38 C.F.R. § 4.86(a), which rates exceptional patterns of 
hearing loss; however, the Veteran's hearing loss does not 
meet the criteria for that rating code for either ear.  
Accordingly, a compensable disability rating for bilateral 
hearing loss is denied.  

The December 2004 VA examination included that examiner's 
observation that there was no functional impairment due to 
the Veteran's hearing loss and tinnitus.  The February 2005 
examiner noted that speech discrimination was "excellent," 
but did not otherwise describe the functional effects of the 
Veteran's hearing disability, nor did the May 2006 examiner.  
The Board finds that no prejudice results to the Veteran in 
that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record, 
including the December 2006 private audiologist's report, and 
are sufficient for the Board to consider whether referral for 
an extraschedular rating is warranted under 38 C.F.R. 
§ 3.321(b).  Martinak, 21 Vet. App. at 455.  That aspect of 
the issue will be addressed below.  

Tinnitus

The Veteran is seeking a disability evaluation for tinnitus 
in excess of the currently assigned 10 percent.  According to 
VA regulation, a 10 percent evaluation is the maximum allowed 
for tinnitus, regardless of whether it is perceived in one 
ear, both ears, or in the head.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  The Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no 
legal basis upon which to award a higher evaluation, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Extraschedular Rating

The Veteran, through his accredited representative, contends 
that his hearing loss and tinnitus are severe and impede his 
ability to communicate.  He suggests that this situation 
presents such an unusual disability picture as to warrant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
Board, however, finds that the rating criteria considered in 
this case for the disabilities on appeal reasonably describe 
the Veteran's symptomatology and level of disability.  
Consideration of an extraschedular rating under 38 C.F.R. § 
3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  

The Veteran's complaints related to hearing loss and tinnitus 
are considered under the appropriate diagnostic codes.  The 
Veteran's hearing loss is manifested by difficulty hearing 
speech.  The rating criteria contemplate speech reception 
thresholds and ability to hear spoken words on Maryland CNC 
testing.  Hence, the rating criteria contemplate the 
Veteran's symptomatology.  Referral for consideration of an 
extraschedular rating is therefore not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).


New and Material Evidence

The Veteran is seeking service connection for a back 
disability.  He alleges that he injured his back while 
lifting artillery shells in service and that this injury is 
documented in his service treatment records.  

The Veteran's original claim was denied by a rating decision 
in November 1992, because there was no evidence of 
complaints, treatment, or diagnoses of a chronic back 
condition in service.  In addition, private records indicated 
that his back pain resulted from post-service injuries.  The 
Veteran disagreed with the decision and perfected an appeal 
of the issue.  The claim was denied by the Board in November 
1995.  Consequently, the claim for service connection for a 
back disability can only be reopened if new and material 
evidence has been submitted since the Board's decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the November 1995 Board 
decision consisted of the Veteran's service treatment records 
and private treatment records from L.E., M.D., dated between 
February 1976 and October 1992. 

Evidence that has been associated with the claims folder 
since the 1995 Board decision includes the Veteran's service 
personnel records and VA outpatient treatment records dated 
between November 2002 and February 2005, which demonstrate 
that the Veteran underwent physical therapy to relieve his 
back pain in November 2002.  He reported that he had 
experienced a sudden sharp pain while bending to lift an 
object at work.  The Veteran sought treatment for back pain 
in March 2003 after falling on an icy sidewalk the previous 
month.  On examination, there was paraspinal tenderness with 
no warmth or redness, and flexion was decreased to 50 
degrees.  An x-ray taken at that time showed no fracture.  
During an April 2003 Agent Orange examination, the Veteran 
reported a history of low back pain beginning in 1970.  He 
stated that an MRI was done two years earlier which showed a 
herniated disc at L4-5.  On examination, his lumbar spine was 
flexible and he was able to squat without difficulty.  The 
examiner noted that the March 2003 x-ray showed the Veteran's 
lumbar spine to be normal.  He diagnosed chronic low back 
pain related to exogenous obesity and possible degenerative 
disc disease.  The record reveals that the Veteran sought 
treatment in April 2004, reporting that his chronic back pain 
had recently increased in severity.  In October 2004, he 
sought treatment for increasing low back pain without 
radiation.  No other complaints of or treatment for back pain 
is noted in the records.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's claim for service connection for a back condition 
cannot be reopened.  The Veteran's 1992 claim for service 
connection was denied because there was no evidence that the 
claimed condition began in service or was otherwise related 
to any incident of service.  New and material evidence in 
this case would be evidence showing that the Veteran's 
condition was caused or worsened by some incident of his 
active service.  The recent VA treatment records are new in 
that they were not previously considered by the RO.  However, 
the evidence is not material to the issue of service 
connection and it does not raise a reasonable possibility of 
substantiating the claim because it does not relate the 
Veteran's claimed back disability to his service.  On the 
contrary, the evidence shows that his back pain arose from 
injuries at work and elsewhere and that it is related to 
obesity.  

The Board acknowledges the argument raised by the Veteran's 
representative that a back injury occurred in service and the 
Veteran should be afforded a VA examination.  However, the 
Veteran's service treatment records were reviewed in 
connection with his original claim and no evidence of a back 
injury in-service was found.  As evidence that is both new 
and material has not been submitted, an examination is not 
required.  38 C.F.R. § 3.159.  The claim for service 
connection for a back disability is not reopened.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.

A disability rating in excess of 10 percent for tinnitus is 
denied.

New and material evidence has not been received to reopen a 
claim for service connection for lumbosacral strain, and the 
claim is not reopened.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


